Citation Nr: 1702162	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a scar from lipoma removal, on the epigastric area of the abdomen.

2.  Entitlement to a compensable disability rating for scars due to lipoma removal, on the right forearm, right chest, lumbar (back) and abdomen (to include right and left flank).

3.  Entitlement to a disability rating higher than 10 percent for a scar from lipoma removal, on the lower back.

4.  Entitlement to a disability rating higher than 10 percent for scars from lipoma removal, on the right shoulder (upper arm), thighs (to include scrotum), left forearm, and right upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

When this case was previously before the Board in November 2013, it was decided in part and remanded in part for additional evidentiary development.  It has since returned to the Board for further appellate action.

The Board again notes that medical evidence of record indicates that a sleep apnea disorder, which may contribute the Veteran's fatigue, may be related to one or more service-connected disorders.  The Board does not have jurisdiction over a service connection claim for sleep apnea because it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue is therefore again referred to the AOJ for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board finds remand warranted for additional medical inquiry into the Veteran's claim for increased ratings for scars.  He has been service connected for multiple scars throughout his body.  He is not service connected for scars on his head face or neck. 

The Veteran was afforded a VA examination in January 2015, pursuant to the directives of the November 2013 Board remand.  At that time, he was diagnosed with five scars on the right forearm, six scars on the left forearm, five scars on the right lower extremity, four scars on the left lower extremity, seven scars on the anterior trunk, and eight scars on the posterior trunk.  The examiner indicated that the scars were not painful or unstable. 

The Board notes that in a November 2016 post-remand appellant's brief, the Veteran's representative requested that the claim again be remanded to obtain a medical opinion from a dermatologist and argued that the examination of record was too old to adequately evaluate the disability. 

Initially, the Board finds that the January 2015 VA examination being 22 months old is not dispositive of the claims.  That is, a remand simply for a new VA examination is not warranted based merely upon the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

However, the Board also finds that in the November 2013 remand, it instructed that in the VA examination afforded to the Veteran, the VA examiner comment on the lay statements of record indicating significant disability.  This directive was not accomplished in the January 2015 VA examination report.  As such, remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Finally, in light of the Veteran's multiple scars and current contentions to include those contained in a May 2007 formal appeal, referring to examinations conducted by board-certified dermatologists, the Board concludes that it is not unreasonable for him or his representative to request that a dermatologist conduct his examination.  As such, a new VA examination is warranted by a dermatologist.  If feasible, the Veteran should be examined while his skin is exhibiting observable symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination of his service-connected scars with a dermatologist.  Any indicated tests should be accomplished.  The examiner should review the electronic claims file prior to examination.  In a report, the examiner should describe the current nature of the Veteran's service-connected scars.  The examiner should comment on the lay statements of record indicating significant disability.  The examiner should also comment on the following:

a) in square inches and square centimeters, what is the size of each scar?

b) are the scars superficial or deep?

c) are any of the scars tender or painful on examination?

d) are any of the scars unstable?

e) do any of the scars cause limitation of motion or limitation of function? 

2.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

3.  After all the above medical inquiry has been completed, readjudicate the claims for increased ratings for scars in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

